


Exhibit 10.30

 

IRON MOUNTAIN INCORPORATED

Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan

Performance Unit Agreement

 

This Performance Unit Agreement and the associated grant award information
(the “Customizing Information”), which Customizing Information is provided in
written form or is available in electronic form from the recordkeeper for the
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan, as amended and in
effect from time to time (the “Plan”), is made as of the date shown as the
“Grant Date” in the Customizing Information (the “Grant Date”) by and between
Iron Mountain Incorporated, a Delaware corporation (the “Company”), and the
individual identified in the Customizing Information (the “Recipient”).  This
instrument and the Customizing Information are collectively referred to as the
“Performance Unit Agreement.”

 

WITNESSETH THAT:

 

WHEREAS, the Company has instituted the Plan; and

 

WHEREAS, the Compensation Committee (the “Committee”) has authorized the grant
of performance units with respect to the Company’s Common Stock (“Stock”) upon
the terms and conditions set forth below and pursuant to the Plan, a copy of
which is incorporated herein; and

 

WHEREAS, the Recipient acknowledges that he or she has carefully read this
Performance Unit Agreement and agrees, as provided in Section 18(a) below, that
the terms and conditions of the Performance Unit Agreement reflect the entire
understanding between himself or herself and the Company regarding this
performance unit award (and the Recipient has not relied upon any statement or
promise other than the terms and conditions of the Performance Unit Agreement
with respect to this performance unit award);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Recipient agree as follows.

 

1.  Grant.  Subject to the terms of the Plan and this Performance Unit
Agreement, the Company hereby conditionally grants to the Recipient that number
of performance units equal to the corresponding number of shares of the
Company’s Stock (the “Underlying Shares”) shown in the Customizing Information
under “Performance Units Granted.”

 

The grant described in the preceding paragraph is contingent upon the
satisfaction of the “Performance Criteria” over the “Performance Period,” each
as shown in the Customizing Information.  The Committee shall determine whether
such Performance Criteria have been satisfied.

 

2.  Adjustment to Award.  The number of Performance Units Granted may be
increased or decreased, including to zero, based on the “Performance Matrix”
shown in the Customizing Information.  Whether any adjustment based on the
Performance Matrix is made shall be determined in the sole discretion of the
Committee and the “Adjusted Performance Units Granted” (“PUs”) in the
Customizing Information shall be updated to reflect any such adjustment.

 

--------------------------------------------------------------------------------


 

3.  Vesting.

 

(a)                                 In General.  If the Recipient remains in an
employment, contractual or other service relationship with the Company
(“Relationship”) as of the “Vesting Date” specified in the Customizing
Information, and the Recipient as of such date is not in violation of any
confidentiality, inventions and/or non-competition agreement with the Company,
the PUs shall vest on such date.  For the avoidance of doubt, except as
otherwise provided pursuant to the terms of the Plan and Section 3(b), if the
Recipient’s Relationship with the Company is terminated by the Company or by the
Recipient for any reason, whether voluntarily or involuntarily, no PUs granted
pursuant to this Performance Unit Agreement shall vest under any circumstances
on and after the date of such termination.

 

(b)                                 Retirement Provision.  Notwithstanding
Section 3(a), if the Recipient terminates employment on or after attaining age
fifty-five (55) and completing ten (10) Years of Credited Service, the Recipient
shall become vested in his or her PUs in accordance with the following schedule:

 

Date Relationship Terminates

 

Vesting Percentage

 

On or after first (1st) anniversary of Grant Date

 

33.3

%

On or after second (2nd) anniversary of Grant Date

 

66.6

%

On or after third (3rd) anniversary of Grant Date

 

100

%

 

In the event a Recipient becomes partially or fully vested under this
Section 3(b), in no event shall any PUs vested as a result of this
Section 3(b) be delivered until the Vesting Date, nor shall any PUs vested as a
result of this Section 3(b) be delivered if the Recipient as of the date of
delivery is in violation of any confidentiality, inventions and/or
non-competition agreement with the Company.  For purposes of this Section 3(b),
a Recipient shall be treated as having terminated from employment if he
satisfies the definition of Termination of Employment under the Iron Mountain
Incorporated Executive Deferred Compensation Plan, and Years of Credited Service
shall be calculated on the same basis as “Years of Credited Service” under The
Iron Mountain Companies 401(k) Plan or any successor thereto.

 

(c)                                  Committee Discretion.  In the event the
Relationship is terminated for any reason and except as otherwise provided in
Section 3(b), (i) the Recipient’s right to vest in any PUs will, except as
provided in Section 9(c) of the Plan, terminate as of the date of the
termination of the Relationship (and will not be extended by any notice period
mandated under local law) and (ii) the Committee shall have the exclusive
discretion to determine when the Relationship has terminated for purposes of
this PU (including when the Recipient is no longer considered to be providing
active service while on a leave of absence).

 

(d)                                 Special Definition of Company.  For purposes
of this Section 3, the term “Company” refers to the Company as defined in the
last sentence of Section 1 of the Plan.

 

4.  Dividend Equivalents.  A Recipient shall be credited with dividend
equivalents equal to the dividends the Recipient would have received if the
Recipient had been the actual record owner of the Underlying Shares on each
dividend record date on or after the Grant Date and through the date the
Recipient receives a settlement pursuant to Section 5 below (the “Dividend
Equivalent”).  If a dividend on the Stock is payable wholly or partially in
Stock, the Dividend Equivalent representing that portion shall be in the form of
additional PUs, credited on a one-for-one

 

2

--------------------------------------------------------------------------------


 

basis.  If a dividend on the Stock is payable wholly or partially in cash, the
Dividend Equivalent representing that portion shall also be in the form of cash
and a Recipient shall be treated as being credited with any cash dividends,
without earnings, until settlement pursuant to Section 5 below.  If a dividend
on Stock is payable wholly or partially in other than cash or Stock, the
Committee may, in its discretion, provide for such Dividend Equivalents with
respect to that portion as it deems appropriate under the circumstances. 
Dividend Equivalents shall be subject to the same terms and conditions as the
PUs originally awarded pursuant to this Performance Unit Agreement, and they
shall vest (or, if applicable, be forfeited) as if they had been granted at the
same time as the original PU.  Dividend Equivalents representing the cash
portion of a dividend on Stock shall be settled in cash.

 

5.  Delivery of Underlying Shares or Cash Settlement.  With respect to any PUs
that become vested pursuant to Section 3, the Company shall issue and deliver to
the Recipient (a) the number of Underlying Shares equal to the number of vested
PUs or an amount of cash equal to the Fair Market Value, as defined in the Plan,
of such Underlying Shares as of the Vesting Date and (b) the amount (and in the
form) due with respect to the Dividend Equivalents applicable to such Underlying
Shares.  Delivery shall be made to the Recipient as soon as practicable
following the Vesting Date but in no event later than the end of the year in
which such Vesting Date occurs (or the fifteenth (15th) day of the third (3rd)
month following the Vesting Date, if later).  Whether Underlying Shares, or the
cash value thereof, shall be issued or paid at settlement shall be determined
based on the “Form of Settlement” specified in the Customizing Information.

 

Any shares issued pursuant to this Performance Unit Agreement shall be issued,
without issue or transfer tax, by (i) delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its Stock as the Company may elect or (ii) issuance of
shares of its Stock in book entry form; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable requirements of law. 
Notwithstanding the preceding provisions of this Section 5, delivery of
Underlying Shares shall be made, or the amount of cash equivalent thereto shall
be paid, only if the required purchase price designated as the “Purchase Price”
shown in the Customizing Information per underlying PU is paid to the Company by
means of payment acceptable to the Company in accordance with the terms of the
Plan.  If the Recipient fails to pay for or accept delivery of all of the
shares, the right to shares of Stock provided pursuant to this PU may be
terminated by the Company.

 

6.  Withholding Taxes.  The Recipient hereby agrees, as a condition of this
award, to provide to the Company (or a subsidiary employing the Recipient, as
applicable) an amount sufficient to satisfy the Company’s and/or subsidiary’s
obligation to withhold any and all federal, state, local or provincial income
tax, social security, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items or statutory withholdings related
to the Plan (the “Withholding Amount”), if any, by (a) authorizing the Company
and/or any subsidiary employing the Recipient, as applicable, to withhold the
Withholding Amount from the Recipient’s cash compensation or (b) remitting the
Withholding Amount to the Company (or a subsidiary employing the Recipient, as
applicable) in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company may
at its election withhold from the Underlying Shares and Dividend Equivalents
that would otherwise be delivered that number of shares (and/or cash) having a
Fair Market

 

3

--------------------------------------------------------------------------------


 

Value on the date of vesting sufficient to eliminate any deficiency in the
Withholding Amount; and provided, further, that the Fair Market Value of Stock
withheld shall not exceed an amount in excess of the minimum required
withholding.  Regardless of any action that the Company and/or subsidiary takes
with respect to any or all federal, state, local or provincial income tax,
social security, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items or statutory withholdings related to the
Recipient’s participation in the Plan, the Recipient acknowledges that he or
she, and not the Company and/or any subsidiary, has the ultimate liability for
any such items.  Further, if the Recipient becomes subject to tax in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, the Recipient acknowledges that the Company and/or
subsidiary may be required to withhold or account for such tax-related items in
more than one jurisdiction.

 

7.  Non-assignability of PUs and Dividend Equivalents.  PUs and Dividend
Equivalents shall not be assignable or transferable by the Recipient except by
will or by the laws of descent and distribution or as permitted by the Committee
in its discretion pursuant to the terms of the Plan.  During the life of the
Recipient, delivery of shares of Stock or payment of cash as settlement of PUs
and Dividend Equivalents shall be made only to the Recipient, to a conservator
or guardian duly appointed for the Recipient by reason of the Recipient’s
incapacity or to the person appointed by the Recipient in a durable power of
attorney acceptable to the Company’s counsel.

 

8.  Compliance with Securities Act; Lock-Up Agreement.  The Company shall not be
obligated to sell or issue any Underlying Shares or other securities in
settlement of PUs and Dividend Equivalents hereunder unless the shares of Stock
or other securities are at that time effectively registered or exempt from
registration under the Securities Act and applicable state or provincial
securities laws.  In the event shares or other securities shall be issued that
shall not be so registered, the Recipient hereby represents, warrants and agrees
that the Recipient will receive such shares or other securities for investment
and not with a view to their resale or distribution, and will execute an
appropriate investment letter satisfactory to the Company and its counsel.  The
Recipient further hereby agrees that as a condition to the settlement of PUs and
Dividend Equivalents, the Recipient will execute an agreement in a form
acceptable to the Company to the effect that the shares shall be subject to any
underwriter’s lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.

 

9.  Legends.  The Recipient hereby acknowledges that the stock certificate or
certificates (or entries in the case of book entry form) evidencing shares of
Stock or other securities issued pursuant to any settlement of an PU or Dividend
Equivalent hereunder may bear a legend (or provide a restriction) setting forth
the restrictions on their transferability described in Section 8 hereof, if such
restrictions are then in effect.

 

10.  Rights as Stockholder.  The Recipient shall have no rights as a stockholder
with respect to any PUs, Dividend Equivalents or Underlying Shares until the
date of issuance of a stock certificate (or appropriate entry is made in the
case of book entry form) for Underlying Shares and any Dividend Equivalents. 
Except as provided by Section 4, no adjustment shall be made for any rights for
which the record date is prior to the date such stock certificate is issued (or
appropriate entry is made in the case of book entry form), except to the extent
the Committee

 

4

--------------------------------------------------------------------------------


 

so provides, pursuant to the terms of the Plan and upon such terms and
conditions it may establish.

 

11.  Effect Upon Employment and Performance of Services.  Nothing in this
Performance Unit Agreement or the Plan shall be construed to impose any
obligation upon the Company or any subsidiary to employ or utilize the services
of the Recipient or to retain the Recipient in its employ or to engage or retain
the services of the Recipient.

 

12.  Time for Acceptance.  Unless the Recipient shall evidence acceptance of
this Performance Unit Agreement by electronic or other means prescribed by the
Committee within sixty (60) days after its delivery, the PUs and Dividend
Equivalents shall be null and void (unless waived by the Committee).

 

13.  Right of Repayment.  In the event that the Recipient accepts employment
with or provides services for a competitor of the Company within two (2) years
after any settlement of PUs and Dividend Equivalents hereunder, the Recipient
shall pay to the Company an amount equal to the excess of the Fair Market Value
of the Underlying Shares as of the date of settlement (whether settled in cash
or Stock) over the Purchase Price, if any, paid (or deemed paid) together with
the value of any Dividend Equivalents; provided, however, that the Committee in
its discretion may release the Recipient from the requirement to make such
payment, if the Committee determines that the Recipient’s acceptance of such
employment or performance of such services is not inimical to the best interests
of the Company.  In accordance with applicable law, the Company may deduct the
amount of payment due under the preceding sentence from any compensation or
other amount payable by the Company to the Recipient.  For purposes of this
Section 13, the term “Company” refers to the Company as defined in the last
sentence of Section 1 of the Plan.

 

14.  Section 409A of the Internal Revenue Code.  The PUs and Dividend
Equivalents granted hereunder are intended to avoid the potential adverse tax
consequences to the Recipient of Section 409A of the Code, and the Committee may
make such modifications to this Performance Unit Agreement as it deems necessary
or advisable to avoid such adverse tax consequences.

 

15.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  The Recipient consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

16.  Nature of Award.  By accepting this PU, the Recipient acknowledges,
understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan and
this Performance Unit Agreement;

 

(b)                                 the grant of this PU is voluntary and
occasional and does not create any contractual or other right to receive future
awards under the Plan or benefits in lieu of Plan awards, even if PUs or other
Plan awards have been granted in the past;

 

5

--------------------------------------------------------------------------------


 

(c)                                  all decisions with respect to future PU
awards will be at the sole discretion of the Committee;

 

(d)                                 he or she is voluntarily participating in
the Plan;

 

(e)                                  the future value of the Underlying Shares
is unknown and cannot be predicted with certainty;

 

(f)                                   if the Recipient resides and/or works
outside the United States, the following additional provisions shall apply:

 

(i)                                     this PU, including any Dividend
Equivalents, and the Underlying Shares are not intended to replace any pension
rights or compensation;

 

(ii)                                  this PU, including any Dividend
Equivalents, and the Underlying Shares (including value attributable to each) do
not constitute compensation of any kind for services of any kind rendered to the
Company and/or any subsidiary thereof and are outside the scope of the
Recipient’s employment contract, if any;

 

(iii)                               this PU, including any Dividend Equivalents,
and any Underlying Shares (including the value attributable to each) are not
part of normal or expected compensation or salary, including, but not limited
to, for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, service awards, pension
or retirement or welfare benefits or similar payments unless such other
arrangement explicitly provides to the contrary;

 

(iv)                              no claim or entitlement to compensation or
damages shall arise from forfeiture of the PU, including any Dividend
Equivalents, resulting from the Recipient’s termination of the Relationship for
any reason, and in consideration of this PU, including any Dividend Equivalents,
the Recipient irrevocably agrees never to institute a claim against the Company
and/or subsidiary, waives his or her ability to bring such claim and releases
the Company and/or subsidiary from any claim; if, notwithstanding the foregoing,
such claim is allowed by a court of competent jurisdiction, then by accepting
this PU, including any Dividend Equivalents, the Recipient is deemed irrevocably
to have agreed not to pursue such claim and agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claims; and

 

(g)                                  the Company shall not be liable for any
foreign exchange rate fluctuation between the Recipient’s local currency and the
United States dollar that may affect the value of this PU or any amounts due
pursuant to the settlement of the PU or the subsequent sale of any Underlying
Shares acquired upon settlement.

 

17.  Appendix.  Notwithstanding any provision in this Performance Unit
Agreement, this PU shall be subject to any special terms and conditions set
forth in any Appendix to this Performance Unit Agreement for the Recipient’s
country of residence or in which the Recipient works.  Moreover, if the
Recipient relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Recipient, to
the extent the

 

6

--------------------------------------------------------------------------------


 

Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  The Appendix constitutes part of this Performance
Unit Agreement.

 

18.  General Provisions.

 

(a)  Amendment; Waivers.  This Performance Unit Agreement, including the Plan,
contains the full and complete understanding and agreement of the parties hereto
as to the subject matter hereof, and except as otherwise permitted by the
express terms of the Plan and this Performance Unit Agreement and applicable
law, it may not be modified or amended nor may any provision hereof be waived
without a further written agreement duly signed by each of the parties;
provided, however, that a modification or amendment that does not materially
diminish the rights of the Recipient hereunder, as they may exist immediately
before the effective date of the modification or amendment, shall be effective
upon written notice of its provisions to the Recipient, to the extent permitted
by applicable law.  The waiver by either of the parties hereto of any provision
hereof in any instance shall not operate as a waiver of any other provision
hereof or in any other instance.  The Recipient shall have the right to receive,
upon request, a written confirmation from the Company of the Customizing
Information.

 

(b)  Binding Effect.  This Performance Unit Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, representatives, successors and assigns.

 

(c)  Fractional PUs, Underlying Shares and Dividend Equivalents.  All fractional
Underlying Shares and Dividend Equivalents settled in Stock resulting from the
application of the Performance Matrix or the adjustment provisions contained in
the Plan shall be rounded down to the nearest whole share.  If cash in lieu of
Underlying Shares is delivered at settlement, or Dividend Equivalents are
settled in cash, the amount paid shall be rounded down to the nearest penny.

 

(d)  Governing Law.  This Performance Unit Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of law.

 

(e)  Construction.  This Performance Unit Agreement is to be construed in
accordance with the terms of the Plan.  In case of any conflict between the Plan
and this Performance Unit Agreement, the Plan shall control.  The titles of the
sections of this Performance Unit Agreement and of the Plan are included for
convenience only and shall not be construed as modifying or affecting their
provisions.  The masculine gender shall include both sexes; the singular shall
include the plural and the plural the singular unless the context otherwise
requires.  Capitalized terms not defined herein shall have the meanings given to
them in the Plan.

 

(f)  Language. If the Recipient receives this Performance Unit Agreement, or any
other document related to this PU and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

 

7

--------------------------------------------------------------------------------


 

(g)  Data Privacy.  By entering into this Performance Unit Agreement and except
as otherwise provided in any data transfer agreement entered into by the
Company, the Recipient:  (i) authorizes the Company, and any agent of the
Company administering the Plan or providing Plan recordkeeping services, to
disclose to the Company such information and data as the Company shall request
in order to facilitate the award of performance units and the administration of
the Plan; (ii) waives any data privacy rights the Recipient may have with
respect to such information; and (iii) authorizes the Company to store and
transmit such information in electronic form.  For purposes of this
Section 18(g), the term “Company” refers to the Company as defined in the last
sentence of Section 1 of the Plan.

 

(h)  Notices.  Any notice in connection with this Performance Unit Agreement
shall be deemed to have been properly delivered if it is delivered in the form
specified by the Committee as follows:

 

 

To the Recipient:

 

Last address provided to the Company

 

 

 

 

 

To the Company:

 

Iron Mountain Incorporated

 

 

 

One Federal Street

 

 

 

Boston, Massachusetts 02110

 

 

 

Attn: Chief Financial Officer

 

(i)  Version Number.  This document is Version 2 of the Iron Mountain
Incorporated 2014 Stock and Cash Incentive Plan Performance Unit Agreement.

 

8

--------------------------------------------------------------------------------


 

IRON MOUNTAIN INCORPORATED

Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan

Performance Unit Agreement (Version 2)

 

Appendix
Country-Specific Provisions

 

Terms and Conditions

 

This Appendix includes additional, or if so indicated replaces, certain terms
and conditions that govern a PU granted under the Plan if a Recipient resides or
works in one of the countries listed below.  Capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Performance Unit Agreement.

 

Notifications

 

The information contained herein is general in nature and may not apply to each
particular Recipient’s situation and the Company is not in a position to assure
a Recipient of any particular result.  Accordingly, the Recipient is advised to
seek appropriate professional advice as to how the relevant laws in a particular
country may apply to his or her situation.

 

If the Recipient is a citizen or resident of a country other than the one in
which the Recipient is currently working, transfers employment or service
location after the Grant Date, or is considered a resident of another country
for local law purposes, the information contained herein may not apply to the
Recipient, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply.

 

Belgium

 

Time for Acceptance.  This provision replaces Section 12 of the Performance Unit
Agreement:

 

Unless the Recipient shall evidence written acceptance of this Performance Unit
Agreement by electronic or other means prescribed by the Committee within sixty
(60) days after its delivery, the PUs and Dividend Equivalents shall be null and
void (unless waived by the Committee).

 

Hungary

 

Grant.  Any shares acquired under the Plan are deemed as privately placed under
Act No. CXX of 2011 on the Capital Market.

 

Data Privacy.  This provision replaces Section 18(g) of the Performance Unit
Agreement in its entirety:

 

The Recipient gives his or her consent to the Company for handling his or her
personal data in accordance with the provisions of Act CXII of 2012 on the
Information Autonomy and Freedom of Information, and to process the personal
data only for the purposes of and to the extent it is necessary for fulfilling
the Company’s rights or obligations deriving from the Recipient’s participation
in the Plan.  In connection with this consent, the Company may forward the
Recipient’s

 

Updated as of February 18, 2015

 

1

--------------------------------------------------------------------------------


 

personal data to service providers that perform services for the Company in
connection with bookkeeping and taxation.  The Recipient gives his or her
consent that his or her personal data may be transferred abroad for the same
purposes.  The Company is entitled to forward the personal data of the Recipient
to an affiliate of the Company or that provides services to the Company in the
scope of exercising the rights and performing the obligations arising from
and/or connected to the Recipient’s participation in the Plan (especially its
reporting and recording obligations).  The Recipient personal data may be
forwarded to countries that do not offer the same level of protection as
jurisdictions within the EEA.  Recipient, by entering into this Performance Unit
Agreement, gives his or her express consent for the processing and forwarding of
his or her data as defined in this Section.

 

The Netherlands

 

Effect Upon Employment and Performance of Services.  This provision supplements
Section 11 of the Performance Unit Agreement:

 

PUs and Dividend Equivalents shall not form part of the employment or services
conditions of the Recipient, nor shall they be treated (either at the time when
it might apply or in any period prior thereto or any period thereafter) as
remuneration for the purpose of pension arrangements nor shall they form any
other employment or services related entitlement.  PUs and Dividend Equivalents
shall not be included in the calculation of a possible severance payment and the
Recipient waives all rights (if any) that he or she may have in this regard.

 

Poland

 

Right of Repayment.  The right of repayment provided in Section 13 of this
Performance Unit Agreement shall be subject to concluding a non-competition
agreement, according to the relevant provisions of Polish law.

 

Governing Law.  This provision supplements Section 18(d) of the Performance Unit
Agreement:

 

Any disputes resulting from this Performance Unit Agreement shall be settled
exclusively by United States federal courts in the Commonwealth of
Massachusetts.

 

Language.  This provision replaces Section 18(f) of the Performance Unit
Agreement:

 

This Performance Unit Agreement was executed in two (2) identical counterparts,
each in Polish and English versions, and one for each of the Company and the
Recipient.  In the case of any discrepancy between the Polish and English
version, the Polish version will prevail.

 

United Kingdom

 

Vesting.  This provision replaces the first sentence of Section 3(b) of the
Performance Unit Agreement:

 

2

--------------------------------------------------------------------------------


 

Notwithstanding Section 3(a), if the Recipient terminates employment due to
retirement on or after attaining age fifty-five (55) (or such earlier age with
the agreement of the Company) and after having completed ten (10) Years of
Credited Service (or such shorter period of Credited Service as the Committee
may, in its absolute discretion, permit for these purposes), the Recipient shall
become vested in his or her PUs in accordance with the following schedule:

 

Date Relationship Terminates

 

Vesting Percentage

 

On or after first (1st) anniversary of Grant Date

 

33.3

%

On or after second (2nd) anniversary of Grant Date

 

66.6

%

On or after third (3rd) anniversary of Grant Date

 

100

%

 

Withholding Taxes.  This provision replaces Section 6 of the Performance Unit
Agreement:

 

If a liability arises in connection with the award, holding, vesting or
settlement of PUs and/or Dividend Equivalents under which the Company or any
subsidiary employing the Recipient is obliged to account for the tax and/or
primary social security contributions (otherwise known as employee’s National
Insurance Contributions) (“Employee Tax Liability”), then:

 

(a)  If the PU and/or Dividend Equivalent is cash settled, the Company or the
relevant subsidiary may withhold the Employee Tax Liability from the sum of cash
due to the Recipient; or

 

(b)  If the PU and/or Dividend Equivalent is Stock settled, then unless the
Recipient makes a payment of an amount equal to the Employee Tax Liability
within seven (7) days of being notified by his or her employer or the Company of
the amount of the Employee Tax Liability, the Company may sell sufficient of the
shares of Common Stock resulting from the settlement of the PU and/or Dividend
Equivalent on behalf of the Recipient and arrange payment to the subsidiary on
which the Employee Tax Liability falls of an amount equal to the Employee Tax
Liability out of the proceeds of sale by way of reimbursement to the relevant
subsidiary.

 

Effect Upon Employment and Performance of Services.  This provision supplements
Section 11 of the Performance Unit Agreement:

 

The Recipient shall have no entitlement to compensation or damages in
consequence of the termination of his or her employment with the Company or any
employing subsidiary for any reason whatsoever and whether or not in breach of
contract, in so far as such entitlement arises or may arise from his or her
ceasing to have rights under the PU as a result of such termination or from the
loss or diminution in value of the same and, upon grant, the Recipient shall be
deemed irrevocably to have waived such entitlement.

 

3

--------------------------------------------------------------------------------

 

IRON MOUNTAIN INCORPORATED 2014 STOCK AND CASH INCENTIVE PLAN

Performance Unit Schedule

 

<<Name>>

<<Address>>

<<City>>, <<State>>  <Zip>>

 

In accordance with the Performance Unit Agreement, of which this Performance
Unit Schedule is a part (which together, constitute the “Customizing
Information”), the Company hereby grants to <<Name>> (the “Recipient”) the
following Performance Units.

 

Grant Date:

<<GrantDate>>

Performance Units Granted:

<<Number of shares of Stock underlying the

 

equivalent number of performance units granted>>

Performance Period:

<<Period>>

Performance Criteria:

 

IMI Return:  total shareholder return of Iron Mountain Incorporated Stock
(assuming reinvestment of dividends) with respect to the Performance Period is
calculated by dividing (a) the average closing price of the Stock for the last
20 trading days of the applicable Performance Period, less the average closing
price of Stock for the 20 trading days immediately preceding the start of the
Performance Period, by (b) the average closing price of Stock for the 20 trading
days immediately preceding the start of the Performance Period

Benchmark Returns:  total shareholder return is calculated with respect to the
Performance Period by calculating the total shareholder return of each company
(assuming reinvestment of dividends) that is included in the S&P 500 Index at
the beginning and end of the Performance Period (other than Iron Mountain
Incorporated and any company that is in the financial services industry) on the
same basis as total shareholder return is calculated for Iron Mountain
Incorporated(1)

PerformanceMeasure1:  IMI Return relative to Benchmark Returns

Performance Matrix:

 

Relative 3-Year Total Return

 

% of PUs Earned

 

> 90th Percentile

 

200

%

75th Percentile

 

150

%

50th Percentile

 

100

%

30th Percentile

 

50

%

< 30th Percentile

 

0

%

 

In calculating the Performance Criteria and in applying the Performance Matrix:

 

·                                          If IMI Return for the Performance
Period is negative, in no event will “% of PUs Earned” exceed 100%

·                                          Linear interpolation to be used for
performance between points provided

 

--------------------------------------------------------------------------------

(1)  A company shall be treated as being in the financial services industry for
purposes of this Award if it has, as of the Grant Date, an SIC Code of: 
6000-6099; 6100-6199; 6200-6299; or 6300-6399.

 

--------------------------------------------------------------------------------


 

Adjusted Performance

 

Units Granted:

<<Adjusted number of shares of Stock to

 

be issued at settlement>>

Purchase Price, if any:

<<PurchasePricePerUnit>>

Form of Settlement:

[Cash/Stock]

Performance Unit

 

Agreement Version:

2

Vesting Date:

<<Vest>>

 

ACCEPTANCE BY RECIPIENT

 

IN WITNESS WHEREOF, the Company has caused this Performance Unit Agreement to be
issued as of the date set forth above.

 

Date:

 

 

 

 

 

(Signature of Recipient)

 

 

 

Notice Address:

 

 

 

2

--------------------------------------------------------------------------------
